Citation Nr: 1047539	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for skin disease, to include as 
a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the issue was initially developed for 
appellate review as entitlement to service connection for acne 
vulgaris and chloracne, the issue was revised for consideration 
of other possible skin disorders and remanded to the RO in June 
2008.  A review of the record shows the requested development has 
been substantially completed.  In September 2010, the Veteran 
testified at a personal hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The evidence demonstrates no diagnosis of chloracne nor other 
acneform disease consistent with chloracne.

3.  Chronic skin disease, manifested by solar keratosis and 
recurrent acne vulgaris, was developed as a result of active 
service.


CONCLUSION OF LAW

Chronic skin disease, manifested by solar keratosis and recurrent 
acne vulgaris, was incurred as a result of military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in July 2008.  Although a VCAA notice 
specifically addressing the skin disease claim was not provided 
prior to the initial adjudication of the matter, the issue was 
readjudicated in a September 2009 supplement statement of the 
case.  The July 2008 letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in March 
2006.  The notice requirements pertinent to the issue on appeal 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The available 
records include service treatment records, VA treatment and 
examination reports, private medical records, and statements and 
personal hearing testimony in support of the claim.  Although the 
Veteran reported having seen a private dermatologist in 1975 and 
having received additional treatment for a skin disorder in the 
1980's, he testified that those records were unavailable.  The 
Board finds that further attempts to obtain additional evidence 
as to this matter would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The January 2003 Agent Orange Registry 
Examination report, December 2008 VA examination report, and 
June 2009 examination addendum in this case are adequate as they 
are predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

VA regulations provide that certain disorders, including 
chloracne or other acneform disease consistent with chloracne, 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  For chloracne and porphyria 
cutanea tarda the disorder must have become manifest to a degree 
of 10 percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  
Veterans diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  

VA, under the authority of the Agent Orange Act of 1991, has also 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 
2007).  

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

A review of the Veteran's service treatment records show he 
complained of pimples in the genital area in February 1967.  The 
examiner noted very minor folliculitis.  The records are negative 
for any other complaints, treatment, or diagnosis of skin 
problems.  The Veteran's January 1970 separation examination 
revealed a normal clinical evaluation of the skin.  Service 
records show the Veteran served in the Republic of Vietnam from 
June 1967 to October 1967 and that he received awards indicative 
of combat including the Purple Heart.  

VA examination reports dated in July 1970 and August 1970 
revealed evaluation of the Veteran's skin was negative.  VA 
treatment records dated in June 2003 show a dermatology service 
Agent Orange Registry examination report noted the Veteran 
complained of acne that began during active service and which had 
worsened.  He stated he had been treated with oral antibiotics 
which helped but did not completely control flare-ups.  It was 
noted he had also received steroid injections in the past for 
facial cysts.  He denied any rashes before, during, or after 
service.  The examiner noted he denied having had blisters on the 
hands or any other symptoms of porphyria cutanea tarda.  
Examination revealed multiple erythematous papules/cysts to the 
face and multiple small acne scars to the face and sternum area.  
There were no blisters on the dorsal hands or skin cancers to the 
scalp, face, chest, back, abdomen, arms, and legs.  The diagnoses 
included acne vulgaris.  The examiner noted there were no signs 
of blistering diseases or porphyria cutanea tarda, skin cancer, 
or signs or symptoms of systemic illness upon examination.  It 
was noted that the Veteran would continue to be followed by his 
private physician for management of his acne.  

VA treatment records dated in June 2008 included diagnoses of 
actinic keratosis, seborrheic keratosis, multiple non-suspicious 
nevi, and sun-damaged skin.  It was noted the Veteran complained 
of multiple skin lesions over the body and that he experienced 
multiple recurrent abscess/boils and chronic oily skin.  The 
examiner noted a history of skin cancer and observed 
hyperkeratotic scaling papules over the forehead and brown, 
stuck-on greasy papules on the front and back.  

On VA examination in December 2008 the Veteran reported that he 
developed acne after leaving Vietnam manifested by pimples on his 
face, back, and chest and occasionally on his legs.  He stated 
the disorder worsened in the 1980's and that he used tetracycline 
which helped somewhat.  He reported occasional flares which 
resolved spontaneously.  He also stated he was presently taking 
no corticosteroid or immunosuppressive medication nor any other 
pharmacologic treatment for skin problems.  The examiner noted 
the Veteran had one superficial pimple to the left upper back, 
but that there was no evidence of acne or chloracne to the face.  
There were two slightly hyperpigmented scars to the left forehead 
from recent liquid nitrogen treatment for actinic keratoses.  The 
diagnoses included actinic keratoses, solar keratoses, and benign 
nevi.  It was noted that there was no evidence of chloracne or 
other acneform disease consistent with chloracne upon examination 
and none shown in service or upon review of the claims file and 
VA treatment notes.  The examiner stated there was no evidence of 
a skin disease related to herbicide agents.  It was further noted 
that it was likely that sun exposure in service contributed to 
his sun-related skin damage since solar damage was the result of 
cumulative exposure to the sun's harmful rays.  A June 2009 VA 
examination addendum report noted the Veteran was contacted and 
that he stated, in essence, that he had no history of unusual sun 
exposure or sunburns.  

The Veteran's initial claim requested entitlement to service 
connection for chloracne to the face as a result of Agent Orange 
exposure.  The issue on appeal was subsequently revised to 
address the broader service connection issue of skin disease.  In 
support of his claim the Veteran submitted internet source 
information which defined chloracne as an acne-like eruption of 
comedones, cysts, and pustules that usually involve the malar 
area of the face.  In subsequent statements and testimony he 
reported he had no problems with acne prior to service and that 
he had acne during service in Vietnam which had continued 
intermittently since his return from Vietnam.  He stated he had 
not received treatment during service because there were no 
dermatologists in Vietnam and because he thought the symptoms 
would resolve as he got older.  He testified that he first sought 
treatment for his acne in approximately March 1975, but that the 
records of that treatment were unavailable.  He reported that he 
had never been given a diagnosis of chloracne by any medical care 
provider.  He also submitted undated photographs demonstrating 
what appear to be small, circular pustules including to the face, 
chest, and back during the course of his appeal.  

Based upon the evidence of record, the Board finds a chronic skin 
disease, manifested by solar keratosis and recurrent acne 
vulgaris, developed as a result of active service.  Although the 
December 2008 VA examiner observed that the Veteran had a 
superficial pimple to the left upper back, the examiner 
specifically found there was no evidence of chloracne or other 
acneform disease consistent with chloracne and no evidence of a 
skin disease related to herbicide agents.  The January 2003 VA 
Agent Orange Registry examiner also reported that the Veteran had 
served in Vietnam, that he stated his acne had begun during that 
service, and that upon present examination his skin disorder 
symptoms included multiple erythematous papules/cysts to the 
face, but did not provide a diagnosis of chloracne or other 
acneform disease consistent with chloracne.  It is significant to 
note that the Veteran testified he had never been provided a 
diagnosis of chloracne.  The Board finds the evidence of record 
demonstrates no present diagnosis of chloracne and no competent 
evidence of chloracne or other acneform disease consistent with 
chloracne having been manifest during or within one year after 
the Veteran's service in the Republic of Vietnam.  Therefore, 
service connection is not warranted for chloracne on either a 
direct or presumptive basis.  To this extent, the appeal is 
denied.

The Board finds, however, that the December 2008 VA examiner's 
opinion is persuasive that it was likely the Veteran's sun 
exposure in service contributed to his sun-related skin damage.  
It was further noted that solar damage was the result of 
cumulative exposure to the sun's harmful rays and in a June 2009 
addendum the examiner reported the Veteran had no history of 
unusual sun exposure or sunburns.  The Board also notes that the 
Veteran is a combat veteran for VA compensation purposes and that 
his testimony describing acne to the face and chest during 
service in Vietnam without the benefit of treatment is consistent 
with the circumstances, conditions, and hardships of his service.  
His statements as to having experienced recurrent acne symptoms 
since active service are found to be credible and are consistent 
with the statements of the June 2003 VA Agent Orange Registry 
examiner indicating that he had acne vulgaris that would require 
continued medical management.  Therefore, the Board finds 
entitlement to service connection for a skin disease is 
warranted.  


ORDER

Entitlement to service connection for skin disease, manifested by 
solar keratosis and recurrent acne vulgaris, is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


